Case 3:16-cv-00777-TAD-JPM Document 804 Filed 08/13/21 Page 1 of 1 PageID #: 27406




  MINUTE ENTRY
  TERRY A. DOUGHTY
  U.S. DISTRICT JUDGE
  August 13, 2021


                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION


     LUV N CARE LTD                                  *       CIVIL ACTION NO. 3:16-cv-00777

     VERSUS                                          *     JUDGE TERRY A. DOUGHTY

     LINDSEY LAURAIN ET AL.                          *     MAG. JUDGE PEREZ-MONTES



          The parties shall submit responses to the objections to the deposition designations to

   Amy Crawford by Wednesday, August 18, 2021. The deposition designations, with objections

   and responses to objections, all on the same document, shall be sent to chambers via overnight

   mail to arrive no later than Friday, August 20, 2021, at noon.




                                                 TAD
